DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 03/15/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al (US 2010/0197584 A1), in view of Bais et al (US 2015/0064178), further in view of Helson et al (USP 8,753,674 B2), and further in view of Hossain et al (Neurochem Int, 2012, 61(7), 1102-1113).
Banerjee taught [claim 14] a method for diminishing cancer cell growth; decreasing tumor size; preventing tumor formation; preventing cancer or tumor cell invasion or metastasis in a tissue; preventing or inhibiting the recurrence of tumors or diminishing the side effects after surgery, radiation or chemotherapy; improving cancer patient prognosis; 
Said taught tumor was glioblastoma multiforme [claim 17]. Said taught subject was a human patient in need of treatment [claim 20], as determined by the skilled artisan (e.g., reads on identifying the subject) [0029]. Therapeutically effective amounts were disclosed [0030]. Liposomal dispersions or suspensions, where the active agent was dispersed in a solution containing a lipid, contained within a liposome or complexed with a liposome, were taught [0073-0074 and 0078]. Compositions further comprising chemotherapeutic agents (paclitaxel), were taught [claim 25 and 0057].
Banerjee did not teach a subject no longer responsive to therapy or surgery, as recited in claim 1. Banerjee did not teach the administration of empty liposomes, as recited in claim 1. Banerjee did not teach elimination of the QT prolongation caused by curcumin, as recited in claim 1. Banerjee did not teach synergy, as recited in claim 1.
Bais disclosed diagnostic methods and compositions for the treatment of glioblastoma [title]. In an embodiment, the subject or patient was not responsive to one or more previously administered medicaments (chemotherapeutic agents) [0218]. Said patients were important to identify, in order to determine the patients’ likeliness to respond to treatment [0109].
It would have been prima facie obvious to one of ordinary skill in the art to include non-responsive patients within the teachings of Banerjee, as taught by Bais. An ordinarily skilled artisan would have been motivated to determine the patients’ likeliness to respond to treatment, as taught by Bais [Bais, 0109 and 0218].

Helson taught the administration of empty liposomes administered prior to, concomitantly, or after administration of a pharmacologically active agent [col 3, lines 50-60]. The empty liposomes prevented or treated one or more adverse reactions arising from the administration of the active [col 2, lines 49-65], where the adverse reaction was LQTS and the administered active was curcumin [col 7, lines 25-35 and lines 53-67]. Effective amounts, or therapeutically effective amounts, were taught [col 10, lines 29-34].
As per Helson, LQTS is a condition that is drug-induced by curcumin [col 4, lines 10-17]. Prolongation of the QT interval can result in ventricular arrhythmias and sudden death [col 1, line 64 bridging to col 2, line 11].
Since Banerjee taught the administration of curcumin (e.g., a drug that prolongs the QT interval, as taught by Helson), it would have been prima facie obvious to one of ordinary skill in the art to include the administration of empty liposomes within the teachings of Banerjee, as taught by Helson. An ordinarily skilled artisan would have been motivated to prevent the QT prolongation, since prolongation of the QT interval can result in ventricular arrhythmias and sudden death, as taught by Helson [Helson; col 1, line 64 bridging to col 2, line 11; col 2, lines 49-65; col 7, lines 25-35 and lines 53-67].
Although Banerjee taught compositions comprising curcumin and paclitaxel, as previously discussed, the combination of Banerjee, Bais and Helson did not teach synergy.
However, Hossain taught that curcumin and paclitaxel are synergistic for the growth inhibition of glioblastoma [title, abstract, sections 3.2-3.8 and sections 4 and 5].

Banerjee, in view of Bais, Helson and Hossain reads on claims 1-4 and 9-10.
Claims 5 and 11 are rendered prima facie obvious because Banerjee taught intravenous administration [claim 23].
Regarding claims 5-8 and 12-15, Banerjee did not explicitly disclose an increased ceramide production of the glioblastoma cell, or that glioblastoma cells are sensitized to an agent to which they have become refractory as a result of increased ceramide production, as instantly recited. Furthermore, Banerjee did not explicitly disclose an increased phosphorylcholine production of the glioblastoma cell, or that the glioblastoma cells are sensitized to an agent to which they have become refractory as a result of increased phosphorylcholine production in the glioblastoma cell, as instantly recited. 
However, the originally filed instant disclosure [0023] states that curcumin is known to enhance ceramide production. It has been found [0024] that using liposomal curcumin, curcumin, empty liposomes and a second chemotherapeutic agent that synergizes with curcumin, for example, by increasing ceramide levels, can be used to treat glioblastoma patients that have become resistant to first-line therapies. 
Additionally, the original disclosure states that [0008-0009] liposomal curcumin or curcuminoids, or empty liposomes, increases phosphorylcholine production of the glioblastoma cell. The liposomal curcumin or empty liposomes sensitize glioblastoma 
As such, it appears that the compositions of the instant claims (e.g., liposomal curcumin, curcumin, empty liposome and synergistic chemotherapeutic agent) and those of the prior art (e.g., liposomal dispersions or suspensions, where the active agent (curcumin and paclitaxel) was dispersed in a solution containing a lipid, contained within a liposome or complexed with a liposome, as taught by Banerjee; and, empty liposomes administered with curcumin, as taught by Helson), would reasonably be expected to have substantially the same physical and chemical properties (e.g., increased ceramide and phosphorylcholine production; glioblastoma cells sensitized to an agent to which they have become refractory).
This is because the originally filed disclosure states that liposomal curcumin, curcumin, empty liposomes and synergistic chemotherapeutic agents increased the production of ceramide and phosphorylcholine, and that the liposomal curcumin, curcumin, empty liposomes and synergistic chemotherapeutic agent sensitizes glioblastoma cells to an agent to which they have become refractory. And, the combined teachings of Banerjee, Bais, Helson and Hossain teach the administration of liposomal curcumin, curcumin, synergistic chemotherapeutic agents and empty liposomes, for the treatment of glioblastoma.
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and .

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.

Applicant argued that Banerjee fails to teach combinations with other active agents, and the only such teachings are for inactive agents, such as excipients, diluents and the like.
The Examiner disagrees. Banerjee taught the combination of therapeutic agents at [0056].

Applicant argued that nothing in Banerjee, Helson and Hossain teaches, suggests or motivates that the human or animal is no longer responsive to at least one of chemotherapy, surgery or radiation therapy.
The Examiner responds that Banerjee, Helson and Hossain were not relied upon to teach a human or animal that was no longer responsive to therapy, as the said limitation was taught by Bais (see the rejection over Bais).

Applicant argued that Bais did not teach or even mention that the human or animal is no longer responsive to therapy or surgery.


In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the combined teachings of Banerjee, Bais, Helson and Hossain read on the claimed invention (see the above obviousness rejection of the claims).

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,485,768 B2. 


Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.

Applicant requested abeyance of the nonstatutory double patenting rejection, pending allowable claims.
The Examiner responds that the allowable subject matter has not been identified in the current application. The obviousness-type nonstatutory double patenting rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612